THE THIRTEENTH COURT OF APPEALS

                                    13-13-00361-CV


                    MARYNELL MALONEY, DEBBIE SUAREZ,
                  AND MARYNELL MALONEY LAW FIRM, P.L.L.C.
                                   v.
              ALEXANDER M. BEGUM AND BEGUM LAW GROUP, L.L.C


                                     On Appeal from the
                      444th District Court of Cameron County, Texas
                            Trial Cause No. 2013-DCL-1832-H


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



March 20, 2014